Citation Nr: 1818784	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the December 1999 rating decision that assigned a 10 percent rating for a bilateral knee disorder, characterized as degenerative joint disease, was clearly and unmistakably erroneous.  

2.  Entitlement to service connection for an eye disorder, not to include left eye posterior vitreous detachment.  

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic-stress disorder (PTSD), and not to include depression.  


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to October 1983, and from May 1988 to May 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2013 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and St. Paul, Minnesota, respectively.  Jurisdiction over this appeal is with the RO in St. Paul, Minnesota.  

The Board observes that the RO granted service connection for depression in a November 2015 rating decision.  The Board notes that while a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder, the RO continued to deny the Veteran's PTSD claim and certified this issue to the Board.  Therefore, as reflected in the title page, VA should consider this claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record, other than depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that the RO denied the Veteran's service connection claim for left eye posterior vitreous detachment.  As the Veteran did not file a timely notice of disagreement or new and material evidence within one year of the rating decision, this decision has become final.  Nevertheless, the Board determines that the Veteran's eye disorder claim on appeal is for dry eyes, which is a separate and distinct disorder.  As such, new and material evidence is not required to proceed with the adjudication of this claim.  

Additionally, in its November 2015 statement of the case, the RO indicated that the Veteran's service connection claim for a heart disorder was previously denied in a December 1999 rating decision.  However, after a review of the evidence, including prior rating decisions, it appears that the RO is incorrect, and the Veteran's heart disorder claim has not been previously adjudicated.  


FINDINGS OF FACT

1.  The December 1999 rating decision that assigned a single 10 percent rating for the Veteran's bilateral knee disorder was not clear and unmistakably erroneous.  

2.  It is at least as likely as not that the Veteran's eye disorder, not to include left eye posterior vitreous detachment, is related to active duty service.

3.  Throughout the period on appeal, the Veteran does not have a diagnosis of a heart disorder.  

4.  The Veteran does not have a current diagnosis of a psychiatric disorder, not including depression.  


CONCLUSIONS OF LAW

1.  The December 1999 rating decision that assigned a single 10 percent rating for the Veteran's bilateral knee disorder, characterized as degenerative joint disease, was not clear and unmistakable error.  38 U.S.C. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105(a), 3.344, 3.500(1)(b) (2017); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

2.  The criteria for service connection for an eye disorder have been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a heart disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

4.  The criteria for entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, and not to include depression, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

The Veteran asserts that the December 1999 rating decision that assigned a single 10 percent rating for a bilateral knee disability was the result of a clear and unmistakable error (CUE) by failing to consider that he had degenerative changes in each knee, which warrants separate compensable ratings for each knee.  

Under VA regulations, a RO decision that has become final generally may not be reversed or amended in the absence of CUE.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a); 38 U.S.C. §§ 5108, 7105(c).  There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 40 (1993). 

Further, CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Based on the available evidence, the Board concludes that there was no CUE in the RO's December 1999 rating decision for failing to assign separate 10 percent ratings for each knee.  

In the December 1999 rating decision, the Veteran was assigned a single 10 percent rating for arthritis in his knees under 38 C.F.R. § 4.71a, DC 5003.  Normally, arthritis in the knees is rated based on limitation of flexion or extension.  However, under DC 5003, if "the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected."  However, DC 5003 continues that, in the absence of limitation of motion, a single 10 percent rating is warranted when there is X-ray evidence of arthritis involving 2 or more major joints or two or more minor joints.  In other words, in order for separate ratings to have been warranted, there must have been a showing that there was at least some limitation of motion, albeit to a noncompensable level.  

Here, according to the December 1999 decision, the RO noted that the Veteran experienced "problems" with both knees.  However, the assigned single 10 percent rating appears based on the results of a VA examination in August 1999, where there was no evidence of inflammation or painful motion.  Moreover, the Veteran exhibited a full range of motion in both passive and active motion.  

In the Board's view, the December 1999 rating decision assigning a single 10 percent rating under DC 5003 was based on the factual finding that the Veteran demonstrated no perceptible limitation of motion at that time.  While the Board recognizes that the Veteran may disagree with this finding, an assertion of CUE does not allow the Board to reevaluate the evidence was in VA's possession at the time the rating decision was issued.  Rather, the correct course of action would have been to appeal this decision by submitting a notice of disagreement within a year of receiving it.  

Finally, the Board would point out that ratings relating to limitation of motion in the joints have been subject to a number of decisions by the Court of Appeals for Veterans Claims, and that it is possible that under current law, separate ratings may have been warranted.  See, e.g., Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, what is relevant to a discussion of CUE is what the law was at the time of the decision in question, which occurred before many of the most relevant case law. 

For the reasons set forth above, the Board finds that the December 1999 rating decision was not CUE, and a revision of the December 1999 rating decision is not warranted.  

Service Connection

The Veteran is claiming entitlement to service connection for an eye disorder, heart disability, and a psychiatric disorder, which he asserts are all related to active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including certain psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Eye Disorder

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's eye disorder.  

Specifically, the Veteran's service treatment records reflect complaints of eye trouble during service, including a posterior vitreous detachment in his left eye.  Further, the Veteran's August 1998 separation examination indicates that that he had a history of eye trouble during service.  Moreover, the post-service evidence, in conjunction with the Veteran's credible statements, demonstrates that his psychiatric symptoms have been continuous, including a psychiatric admission shortly after service.  Of note, the August 1999 VA examiner determined that the Veteran had dry eyes since service, and that his condition requires treatment with artificial tears. 

The Board notes that the negative medical evidence includes February 2012 and January 2016 VA examinations which indicate that the Veteran's dry eyes were caused by LASIK surgery that was performed in 2006.  However, the Board observes that these examiners failed to discuss or address the etiology of the Veteran's dry eyes prior to 2006.  As a result, the Board finds that the evidence is in relative equipoise to support service connection given that the onset of his symptoms occurred during service, as well as considering the detailed opinions from the August 1999 VA examiner.  

Therefore, the Board concludes that the weight of the evidence supports service connection for an eye disorder, or at the very least, the evidence is in equipoise and service connection should be granted.

Psychiatric Disorder and Heart Disability 

Upon review of all evidence of record, the Board finds that the Veteran's service connection claims for a psychiatric and heart disorder should be denied.  

As a preliminary matter, the Board determines that aside from his service-connected depressive disorder, the Veteran does not have a diagnosis of a psychiatric disorder at any point during the period on appeal.  Specifically, in order to clarify whether the nature of the Veteran's psychiatric symptoms are attributable to a separate disorder other than a depressive disorder, the Veteran underwent a VA psychiatric examination in February 2012 and was provided with addendum opinions in March 2013 and November 2015.  After a thorough psychiatric evaluation in February 2012 and detailed review of the record, the VA examiners determined that a diagnosis for any other psychiatric disorder was not warranted.  In support, the examiners specifically noted that the Veteran "does not meet the criteria for PTSD as his stressor appears of limited severity," and instead, his psychiatric "presentation and symptoms are more indicative of depressive disorder."  Moreover, psychological testing did not suggest that any other psychiatric diagnosis was warranted.  

In arriving at this conclusion, the Board acknowledges that various psychiatric disorders such as PTSD and anxiety have been previously diagnosed by the Veteran's treating medical providers.  However, greater probative value is placed on the conclusions of the VA examiners' determination that a diagnosis for these disorders is not warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of VA examinations for a number of reasons, to include the special training VA practitioners receive in conducting such examinations, the amount of quality review these examination reports receive, the ability to review the claims file, and VA programs to ensure consistency.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).  

Moreover, and while not outcome determinative, the Board notes that the rating criteria for the Veteran's depression (Diagnostic Code 9434) and the rating criteria for PTSD and an anxiety disorder are identical under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2017).  The Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.

Here, as in Amberman, the Veteran's service connected depressive disorder and his alleged other acquired psychiatric disorders (e.g., PTSD, anxiety, etc.) are evaluated under the same rating criteria.  The symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  The Veteran's depressive disorder is rated as 50 percent disabling and there are no psychiatric symptoms that have been excluded from that rating.  There would simply be no basis for separate evaluations.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As such, service connection is not warranted for a psychiatric disorder, other than a depressive disorder.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to a heart disorder, the Board finds that after a thorough reading of the evidence of record, the evidence does not reflect a current diagnosis related to a heart disorder at any time during the period on appeal.  Specifically, the November 2010 and February 2014 VA examiners did not find any evidence of a heart disorder, to include ischemic heart disease, congestive heart failure, cardiac hypertrophy, or dilation.  In fact, the examiners noted that the Veteran's EKG, chest x-ray, and stress tests were all negative.  Moreover, the Veteran's VA and private treatment records, including from November 2012, March 2014, and October 2016, do not reflect a heart disability.  As such, the preponderance of the evidence is against a finding that the Veteran has a heart diagnosis at any point during the time on appeal.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In arriving at this conclusion, the Board acknowledges that there is some evidence that the Veteran had chest pains during the course of appeal.  Nevertheless, chest pains are symptom, and not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); See also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has also considered the statements made by the Veteran regarding a diagnosis of a psychiatric and heart disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his psychiatric and heart disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because they are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's psychiatric and heart disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder and hart disability, and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both him and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The motion to revise or reverse the December 1999 rating decision rating decision assigning a single 10 percent rating for a bilateral knee disorder, characterized as degenerative joint disease on the basis of CUE is denied. 

Service connection for an eye disorder, not to include left eye posterior vitreous detachment, is granted.  

Service connection for an acquired psychiatric disorder, characterized as PTSD, and not to include depression, is denied.

Service connection for a heart disorder is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


